Citation Nr: 0913868	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-09 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friends



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1960 to 
August 1983.  He died in February 1970, and his widow is the 
appellant.  

This matter comes to the Board on appeal from a July 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In that rating 
decision, the RO denied entitlement to service connection for 
the cause of the Veteran's death.  In a letter dated in 
August 2007, the Cleveland RO notified the appellant that it 
had considered her claim for service-connected death 
benefits, called dependency and indemnity compensation (DIC), 
her claim for death pension, and her claim for accrued 
benefits.  The RO told the appellant it had denied the claims 
for service-connected death benefits (service connection for 
the cause of the Veteran's death) and had denied her claim 
for accrued benefits.  The RO also notified the appellant 
that it had approved death pension for one year from 
March 2007 to March 2008.  With the letter, the RO provided 
the appellant notice of her appellate rights.  The appellant 
filed a notice of disagreement and presented argument 
concerning the denial of the claim for service connection for 
the cause of the Veteran's death.  The RO issued a statement 
of the case on that issue, and the appellant responded with a 
VA Form 9, Appeal to Board of Veterans' Appeals, in which she 
indicated she is appealing the denial of "DIC pension."  

The record shows that the appellant lives in New York, and 
she and two friends testified at a Board hearing held at the 
New York City RO in December 2008.  

At the December 2008 hearing, Mr. H. testified that he had 
helped the Veteran file claims for service connection for his 
cancer.  Mr. H. said the claim had been denied the first time 
and he had helped the Veteran file an appeal, which he 
testified was filed within 60 days after the notice.  He 
testified that they did not hear back from VA on that.  

On review of the record, the Board notes that in April 2006, 
the Cleveland RO received a claim from the Veteran for 
service connection for mouth cancer, and in a rating decision 
dated in October 2006 denied service connection for carcinoma 
of the soft palate (claimed as mouth cancer).  The record 
includes a copy of an October 2006 letter to the Veteran in 
which it notified him of its decision and informed him of his 
appellate rights.  Also of record is a VA Form 21-526, 
Veteran's Application for Compensation and Pension, in which 
the Veteran claimed service connection sinus cancer, larynx 
cancer, and throat cancer.  The form was dated in 
December 2006 and received at the Cleveland RO in 
January 2007.  As noted above, the Veteran died in 
February 2007, and both claims, that is, the claim for 
service connection for carcinoma of the soft palate (claimed 
as mouth cancer) and the claim for service connection for 
sinus cancer, larynx cancer, and throat cancer were therefore 
pending at the date of the Veteran's death.  This is because 
the one-year period appeal period for the October 2006 
decision denying service connection for carcinoma of the soft 
palate had not expired and the claim received in January 2007 
had not been adjudicated at the time of the Veteran's death 
in February 2007.  

The appellant's VA Form VA 21-534, Application for Dependency 
and Indemnity Compensation, death Pension and Accrued 
Benefits by a Surviving Souse or Child, received at the RO in 
April 2007 was a timely filed claim for accrued benefits 
arising from the claims pending at the time of the Veteran's 
death.  As noted above, the Cleveland RO in its August 2007 
letter notified the appellant that it had denied her claim 
for accrued benefits.  The appellant's response to the RO's 
August 2007 letter referred only to the cause of death claim, 
and it therefore did not serve as a notice of disagreement 
with the denial of the accrued benefits claim.  In the 
absence of a timely filed notice of disagreement, the accrued 
benefits claim is not before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996) (a notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of substantive appeal after statement 
of the case is issued).  

The appeal as to entitlement to service connection for the 
cause of the Veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

The appellant is seeking DIC under 38 U.S.C. § 1310 based on 
her claim of entitlement to service connection for the cause 
of the Veteran's death.  She contends that her husband's 
fatal cancer, listed as cancer of the oropharynx on his death 
certificate, was a respiratory cancer caused by his exposure 
to Agent Orange during his service in Vietnam.  The United 
States Court of Appeals for Veterans Claims (Court) has 
issued a decision in which it held that a tailored notice in 
claims for DIC benefits must include (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The appellant has not been provided notice 
that complies with the Hupp requirements and, therefore, the 
case must be remanded for a corrected notice.  

The claims file currently includes VA medical records dated 
from February 2006 to September 2006.  Although the appellant 
has reported that the Veteran received all of his medical 
treatment from the VA Medical Center (VAMC) in Dayton, Ohio, 
there is no indication in the record that action has been 
taken to obtain the Veteran's VA medical records dated from 
September 2006 to the date of his death in February 2007.  As 
those records could be pertinent to the cause of death claim, 
they should be obtained and associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, the appellant contends that the Veteran's 
fatal cancer was a respiratory cancer and that it was due to 
his exposure to herbicides during his service in Vietnam.  
The record shows that the National Personnel Records Center 
(NPRC) has confirmed that the Veteran served in Vietnam from 
July 1970 to July 1971.  Under the provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008), the Veteran is presumed to have 
been exposed to exposure to herbicides during his Vietnam 
service.  

In a statement received at the Cleveland RO in February 2007, 
the appellant stated she was with the Veteran at the Dayton 
VAMC when he learned of his cancer.  She states that a nurse 
from the Radiology department told them that the Veteran's 
cancer may have been caused by Agent Orange.  In addition, 
the appellant has submitted a December 2008 letter from a 
private physician, Andrew Hirsch, D.O.  The physician stated 
that per his death certificate, the Veteran died of 
complications of oropharyngeal cancer.  The physician further 
stated that this is a disease of the respiratory tract and 
that per the Veteran's Benefit Program concerning Agent 
Orange and other Herbicides, respiratory cancers are a 
covered benefit.  Dr. Hirsch reiterated that the Veteran did 
have a respiratory cancer and said the Veteran's wife should 
therefore receive proper benefits.  In this regard, the Board 
notes that under the provisions of 38 C.F.R. § 3.309(e) 
(2008), for veterans who were exposed to herbicides in 
service, service connection may be granted on a presumptive 
basis for certain diseases including respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  

Fulfillment of VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for 
purposes of a VA examination).  

In view of the reported statement of the VA nurse and the 
statement from Dr. Hirsch, it is the judgment of the Board 
that order to facilitate its decision in this case, the 
entire file should be reviewed by a VA physician, preferably 
an oncologist, and an opinion should be obtained as to 
whether the  Veteran's fatal cancer of the oropharynx 
involved a primary respiratory cancer as defined by 38 C.F.R. 
§ 3.309(e), i.e., involved a primary cancer of the lung, 
bronchus, larynx, or trachea, and if it did not, there should 
be an opinion as to whether it is at least as likely as not 
that the Veteran's fatal cancer was causally related to 
service or any incident of service, including exposure to 
herbicides in service.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions, if any, for which the 
Veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on any 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on a condition not 
yet service connected.  Provide the 
appellant with notice of what information 
and evidence she should provide and what 
evidence VA will obtain.  Notify her that 
she should submit any evidence in her 
possession that pertains to her claim.  

2.  Obtain and associate with the claims 
file VA medical records for the Veteran 
from the VAMC in Dayton, Ohio, dated from 
September 2006 to the date of his death 
in February 2007.  

3.  Then, arrange for review of the 
entire record by a VA oncologist.  

Request that the physician review the 
claims file, including the Veteran's 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the Veteran's primary cancer 
was a respiratory cancer as defined by 
38 C.F.R. § 3.309(e), that is, a cancer 
of the lung, bronchus, larynx, or 
trachea.  

If the Veteran's primary cancer was not a 
cancer of the lung, bronchus, larynx, or 
trachea, the physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
fatal cancer had its onset in service or 
was causally related to any service or 
any incident of service, including 
exposure to herbicides in service.  
Exposure to herbicides in service is to 
be presumed.  

The rationale for any opinion expressed 
should be provided in the physician's 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



